Exhibit 10.7

Execution Copy

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (“Agreement”) is made as of the 12 day of December,
2005, by and between TRANSMERIDIAN EXPLORATION, INC., a company organized in the
British Virgin Islands with registered offices at Quastisky Building, 3rd Floor,
P.O. Box 905, Road Town, Tortola (the “Company”), and KORNERSTONE INVESTMENT
GROUP LTD., a company organized in the British Virgin Islands with registered
offices at Trident Chambers, P.O. Box 146, Wickhams Cay, Road Town, Tortola
(“Kornerstone”).

RECITALS

WHEREAS, the Company and Kornerstone entered into that certain Consultancy
Agreement dated May 1, 1999 (the “Consultancy Agreement”), whereby the Company
retained the services of Kornerstone to support the Company in legal and tax
research, contract drafting and discussions with third parties including the
Government of Kazakhstan on various matters as provided for therein;

WHEREAS, under the terms of such Consultancy Agreement, as compensation for such
services, the Company assigned to Kornerstone a carried working interest equal
to ten percent (10%) of the Company’s interest in the South Alibek License 1557
(as more particularly described in the Consultancy Agreement, the “Working
Interest”).

WHEREAS, Kornerstone has entered into a consulting agreement with the Company’s
affiliate JSC Caspi Neft TME in Kazakhstan, and the Company and Kornerstone
desire to cancel and terminate the Consultancy Agreement effective upon the
closing of the Company’s agreement to purchase Bramex Management, Inc. on or
before December 23, 2005 (the “Effective Date”); and

WHEREAS, in consideration of such cancellation of the Consultancy Agreement by
the Company, Kornerstone is conveying, assigning, and transferring to the
Company all of Kornerstone’s right, title and interest in and to the Working
Interest on the Effective Date, all under and subject to the terms and
conditions of this Agreement;

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties hereby agree as follows:

1. Cancellation and Termination of the Consultancy Agreement; Conveyance of
Working Interest. The Company and Kornerstone hereby terminate and cancel,
effective upon the Effective Date, the Consultancy Agreement and any amendments
thereto, and all of the obligations of the parties thereunder are effectively
terminated (other than sections 4.1 and 6.1 of the Consultancy Agreement, which
shall survive such termination) at such time. In consideration thereof (and for
the further consideration set forth herein below), and in reliance on the
representations and warranties, and upon the terms and subject to the conditions
of this Agreement, on the Effective Date Kornerstone is hereby selling,
assigning, conveying, transferring, and delivering to the Company, and the
Company is hereby purchasing, all of Kornerstone’s right, title and interest in
and to the Working Interest, free and clear of all liens, claims, charges,
restrictions, equities, or encumbrances of any kind. As further consideration
for such sale, assignment,



--------------------------------------------------------------------------------

conveyance and transfer of the Working Interest, the Company and Kornerstone
hereby agree as follows:

a. The Company shall pay to Kornerstone cash consideration in the amount of U.S.
Fifteen Million Two Hundred Fifty Thoursand Dollars (US$15,250,000.00), payable
on the Effective Date. Such amount shall be payable by wire transfer or other
payment method as mutually agreeable to the parties hereto;

b. The Company shall cause Transmeridian Exploration Incorporated, a Delaware
corporation and the parent corporation of the Company (“TMI”), to issue to
Kornerstone an aggregate amount of One Million (1,000,000) shares of TMI’s
Common Stock, $0.0006 par value, equivalent in value to U.S. Four Million
Dollars (US$3,750,000) based upon a price of $3.75 per share (the “TMI Stock”);
and

c. The TMI Stock is being issued pursuant to applicable exemptions from the
registration requirements of the U.S. Securities Act of 1933 (the “Securities
Act”), and thus are subject to the applicable resale restrictions and holding
periods under such law.

2. Deliveries by Kornerstone. In exchange for the consideration set out above,
Kornerstone is hereby delivering to the Company all of its right, title, and
interests in and to the Working Interest, free and clear of all liens, claims,
charges, restrictions, equities or encumbrances of any kind, effective upon the
Effective Date. Kornerstone shall execute and deliver any and all documents,
instruments, and other agreements (including without limitation, any and all
documents and instruments that may need to be filed in Kazakhstan), and shall
take any and all other action as may be necessary to effectively transfer and
deliver the Working Interest to the Company and vest all right, title and
interest in and to the Working Interest in the Company. Kornerstone shall
cooperate at its expense with the Company, both before and after the date
hereof, to the extent Company may reasonably request, in the defense of any
proceeding seeking to restrain, prohibit or invalidate the transactions
contemplated by this Agreement.

3. Representations and Warranties of Kornerstone.

a. Kornerstone has the power and authority to execute, deliver and perform this
Agreement and all other instruments and documents required or contemplated to be
executed, delivered and performed by it under this Agreement. Such execution,
delivery and performance (i) have been duly authorized by all necessary
corporate action by Kornerstone, (ii) do not and will not require the approval
of any person whose approval has not been obtained, (iii) do not and will not
contravene the organizational documents of Kornerstone, (iv) do not and will not
contravene, conflict with, result in a violation (or any occurrence which by
notice or passage of time or both would constitute a violation) of, or entitle
any party to terminate, accelerate or declare a default with respect to, any
contract, mortgage, franchise, deed of trust, lease, license or agreement of
Kornerstone, or any rule, regulation, order, writ or decree applicable to
Kornerstone, (v) do not and will not result in the creation or imposition of any
lien, charge, encumbrance or claim of any nature whatsoever upon Working
Interest, and (vi) will not result in the violation of any laws. This Agreement
and each of the documents and instruments to be executed by Kornerstone and
delivered

 

-2-



--------------------------------------------------------------------------------

to the Company pursuant to this Agreement when so delivered will constitute
their respective legal, valid and binding obligations enforceable in accordance
with each such Agreement’s, document’s, and instrument’s respective terms.

b. Kornerstone has good and marketable title to the Working Interest, has not
assigned any right, title or interest in and to the Working Interest, and on the
Closing the Working Interest will be free and clear of liens, claims, charges,
mortgages, security interests, pledges, and encumbrances. Upon consummation of
the transactions contemplated hereby, the Company shall receive good, valid and
marketable title to the Working Interest.

c. There is no action, suit, proceeding, investigation or claim pending, or to
Kornerstone’s best knowledge, threatened in law, equity or otherwise before any
court, administrative agency or arbitrator which either (a) questions the
validity of this Agreement, or (b) might adversely affect the right, title or
interest of Kornerstone in the Working Interest.

d. Kornerstone acknowledges its understanding that the issuance of the TMI Stock
is intended to be exempt from registration under the Securities Act and, in
furtherance thereof, Kornerstone represents and warrants to and agrees with the
Company that: (i) Kornerstone has the financial ability to bear the economic
risk of its investment; (ii) Kornerstone certifies that it is not a U.S. person
and is not acquiring the TMI Stock for the account or benefit of any U.S.
person; (iii) Kornerstone agrees that it will hold the TMI Stock for investment
purposes only and that any resale of such securities will be made strictly in
accordance with the provisions of Regulation S promulgated under the Securities
Act of 1933, pursuant to registration under the Securities Act, or pursuant to
an available exemption from registration; and agrees not to engage in hedging
transactions with regard to such securities unless in compliance with the
Securities Act.

e. None of the representations and warranties made by Kornerstone, or made in
any certificate or memorandum furnished or to be furnished by Kornerstone, on
any of its behalf, contain or will contain any untrue statement of material
fact, or omit any material fact, the omission of which would be misleading. All
representations and warranties of the Kornerstone contained in this Agreement,
or contained in any instrument, certificate, opinion or other document delivered
by any of them, or on its behalf, pursuant to this Agreement, shall survive the
execution of this Agreement, and Kornerstone shall indemnify, defend and hold
harmless the Company and each of the Company’s parent, subsidiary, and
affiliates from and against any and all claims, costs, and expenses arising out
of any breach of any covenant or representation or warranty of Kornerstone under
this Agreement.

4. Representations and Warranties of the Company.

a. The Company has the power and authority to execute, deliver and perform this
Agreement and all other instruments and documents required or contemplated to be
executed, delivered and performed by it under this Agreement. Such execution,
delivery and performance (i) have been duly authorized by all necessary
corporate action by the Company, (ii) do not and will not require the approval
of any person whose approval has not been obtained, (iii) do not and will not
contravene the organizational documents of the Company, (iv) do not and will not
contravene,

 

-3-



--------------------------------------------------------------------------------

conflict with, result in a violation (or any occurrence which by notice or
passage of time or both would constitute a violation) of, or entitle any party
to terminate, accelerate or declare a default with respect to, any contract,
mortgage, franchise, deed of trust, lease, license or agreement of the Company,
or any rule, regulation, order, writ or decree applicable to Kornerstone, and
(vi) will not result in the violation of any laws. This Agreement and each of
the documents and instruments to be executed by the Company and delivered to
Kornerstone pursuant to this Agreement when so delivered will constitute their
respective legal, valid and binding obligations enforceable in accordance with
each such Agreement’s, document’s, and instrument’s respective terms.

b. None of the representations and warranties made by Company, or made in any
certificate or memorandum furnished or to be furnished by Company, on any of its
behalf, contain or will contain any untrue statement of material fact, or omit
any material fact, the omission of which would be misleading. All
representations and warranties of the Company contained in this Agreement, or
contained in any instrument, certificate, opinion or other document delivered by
any of them, or on its behalf, pursuant to this Agreement, shall survive the
execution of this Agreement, and the Company shall indemnify, defend and hold
harmless Kornerstone from and against any and all claims, costs, and expenses
arising out of any breach of any covenant or representation or warranty of the
Company under this Agreement.

5. Restrictive Legends. Each certificate for the TMI Stock, and each certificate
issued to any subsequent transferee of any such certificate, unless, in each
case, such TMI Stock is eligible for resale without registration pursuant to
Rule 144(k) under the Securities Act or such TMI Stock is being sold pursuant to
an effective registration statement under the Securities Act, shall be stamped
or otherwise imprinted with legends in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AS AMENDED, AND MAY NOT BE OFFERED, SOLD, ASSIGNED OR
TRANSFERRED, IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID
ACT OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT REGISTRATION UNDER SAID ACT IS NOT REQUIRED.”

6. Registration Rights. The resale of the TMI Stock shall be registered in
accordance with the terms and conditions contained in that certain Registration
Rights Agreement executed by TMI and attached hereto as Exhibit A (the
“Registration Rights Agreement”). Kornerstone acknowledges that pursuant to the
Registration Rights Agreement, TMI has the right to request that Kornerstone
furnish information regarding Kornerstone and the distribution of the TMI Stock
as is required by law or the U.S. Securities Exchange Commission to be disclosed
in the Registration Statement (as such term is defined in the Registration
Rights Agreement), and TMI may exclude from such registration the shares of TMI
Stock if Kornerstone fails to furnish such information within a reasonable time
prior to the filing of each Registration Statement, supplemented prospectus
included therein and/or amended Registration Statement.

7. Expenses. Each party hereto shall bear all of its own expenses in connection
with the transactions contemplated herewith.

 

-4-



--------------------------------------------------------------------------------

8. Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH ENGLISH LAW.

9. Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto and supersedes any prior agreement or
understanding between the parties.

10. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same document.

11. Binding Effect; Benefits. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, administrators,
executors, successors and assigns; provided, however, that nothing in this
Agreement, expressed or implied, is intended to confer on any person other than
the parties hereto or their respective heirs, successors and assigns, any rights
and remedies, obligations or liabilities under or by reason of this Agreement.

12. Arbitration of Disputes. The parties agree that any future dispute, claim or
controversy arising between them relating to or arising under this Agreement,
whether based upon contract or tort, at law or in equity, shall be determined by
arbitration in accordance with the arbitration rules established by the London
Court of International Arbitration, with the arbitration taking place in London,
England. The award of the arbitrator will be final and binding between the
parties. The losing party will pay for the reasonable costs and legal fees of
the other side incurred in reference to the arbitration. All proceedings will be
conducted in the English language, and English law shall apply.

13. Confidentiality. Each of the parties agrees that he will maintain the
confidentiality of this Agreement (except to the extent that disclosure is
necessary to employees, agents, representatives, consultants or subcontractors
of the Company in connection with the performance of the terms of this
Agreement), and, in that connection, each agrees that he will not take any
action intended to cause public disclosure of the terms of this Agreement,
unless, in the good faith judgment of such party, such disclosure of this
Agreement is required by law or is necessary in connection with endeavoring to
enforce or require performance or observance of any of the terms or provisions
of this Agreement or in connection with defending against any claim or any
person against such party or in connection with endeavoring to protect or
preserve the interests of such party or any right, title, property or interest
herein provided to be granted or afforded to such party.

[Intentionally left blank]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first above written.

 

“COMPANY” TRANSMERIDIAN EXPLORATION, INC. By:  

/s/ Lorrie T. Olivier

Name:   Lorrie T. Olivier Title:   President “KORNERSTONE” KORNERSTONE
INVESTMENT GROUP LTD. By:  

/s/ Nurzhan S. Kurmanov

Name:   Nurzhan S. Kurmanov Title:   President

 

-6-



--------------------------------------------------------------------------------

Exhibit “A”

Registration Rights Agreement

This Registration Rights Agreement (“Agreement”) is entered into as of December
__, 2005 by and between Transmeridian Exploration Incorporated, a Delaware
corporation (the “Company”) and Kornerstone Investment Group Ltd. (the
“Investor”). In order to induce the Investor to enter into that certain Purchase
Agreement (herein so called) by and between Transmeridian Exploration, Inc., a
wholly-owned subsidiary of the Company, and the Investor dated of even date
herewith, the Company has agreed to provide the registration rights set forth in
this Agreement. The effectiveness of this Agreement is conditioned upon the
consummation of the closing of such Purchase Agreement.

NOW THEREFORE, for and in consideration of the mutual covenants and conditions
as set forth in the Purchase Agreement and in this Agreement, the parties hereto
hereby agree as follows:

1) Registration Rights

(a) Piggyback Registration Rights. In the event the Company intends to file a
Registration Statement under the Securities Act (other than on Form S-4 or Form
S-8 or any successor form for the registration of securities issued or to be
issued in connection with a merger or acquisition or employee benefit plan)
covering the offer and sale of Common Stock by the Company or by other selling
shareholders, the Company shall give written notice thereof to the Investor, and
the Company shall include in such registration such number of Registrable
Securities for which it has received written requests from the Investor to
include within such Registration Statement within fifteen (15) days after the
Company has sent written notice to such Investor.

(b) Underwritten Offerings. If for any reason the Form S-3 Registration
Statement under Subsection (a) above is to cover an Underwritten Offering, such
Registrable Securities shall be included in the underwriting on the same terms
and conditions as the securities otherwise being sold through the underwriters.
If in the good faith judgment of the managing underwriter in any Underwritten
Offering, the inclusion of all of the shares of Registrable Securities and any
other Common Stock requested to be registered in such Underwritten Offering
would interfere with the successful marketing of a smaller number of such
shares, then the number of shares of Registrable Securities and other Common
Stock to be included in the offering (except for shares to be issued by the
Company in an offering initiated by the Company) shall be reduced to such
smaller number as the managing underwriter shall in its sole discretion
determine. In this event, the reduction in participation by holders of
Registrable Securities shall occur on a pro rata basis with all other
participating holders of securities to be registered under such Form S-3
Registration Statement or other Registration Statement (as applicable), except
to the extent that certain holders of other securities may have a contractual
preference to participate. In such case, the Company and the managing
underwriter shall use their reasonable best efforts to accommodate the selling
desires of the holders of Registrable Securities and the holders of other shares
of Common Stock of the Company who possess such registration rights. Any shares
for which the Company has received written request to register such shares and
which are excluded from an underwritten public offering as discussed above,
shall be withheld from the market by the holders thereof for a period of time,
not to exceed 30 days prior to the effective date and 180 days thereafter, that
the managing underwriter reasonably determines is necessary in order to effect
the underwritten public offering.

 

A-1



--------------------------------------------------------------------------------

2) Termination

If the Investor participates in an offering but ultimately decides not to sell
upon the effectiveness of the Registration Statement including such shares, the
obligations of the Company under this Registration Rights Agreement shall cease.
In any event, this Registration Rights Agreement shall immediately terminate
without further action on the part of the Company at such time as the securities
that have registration rights under this Agreement shall no longer be Transfer
Restricted Securities.

3) Registration Procedures

If and whenever the Company is required to register Registrable Securities, the
Company will use its reasonable best efforts to effect such registration to
permit the sale of such Registrable Securities in accordance with the intended
plan of distribution thereof, and pursuant thereto the Company will as
expeditiously as possible:

(a) prepare and file with the SEC as soon as practicable a Form S-3 Registration
Statement with respect to such Registrable Securities and use its best efforts
to cause such Registration Statement to become effective and remain effective
until the Registrable Securities covered by such Registration Statement have
been sold, provided, however, in no event shall the Company be required to
maintain the effectiveness of the Form S-3 Registration Statement for longer
than one hundred eighty (180) days;

(b) prepare and file with the SEC such amendments and post-effective amendments
to the Registration Statement, and such supplements to the Prospectus, as may be
reasonably requested by the Investor or any underwriter of Registrable
Securities or as may be required by the rules, regulations or instructions
applicable to the registration form used by the Company or by the Securities Act
or rules and regulations thereunder to keep the Registration Statement effective
until all Registrable Securities covered by such Registration Statement are sold
in accordance with the intended plan of distribution set forth in such
Registration Statement or supplement to the Prospectus;

(c) deliver to the Investor and the underwriters, if any, without charge, as
many copies of each Prospectus (and each preliminary prospectus) as such Persons
may reasonably request (the Company hereby consenting to the use of each such
Prospectus (or preliminary prospectus) by the Investor and the underwriters, if
any, in connection with the offering and sale of the Registrable Securities
covered by such Prospectus (or preliminary prospectus); and

(d) register or qualify or cooperate with the Investor, the underwriters, if
any, and their respective counsel in connection with the registration or
qualification of such Registrable Securities for offer and sale under the
securities or blue sky laws of such jurisdictions as the Investor or
underwriters may designate in writing and do anything else necessary or
advisable to enable the

 

A-2



--------------------------------------------------------------------------------

disposition in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided that the Company shall not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject.

Notwithstanding the undertakings in this Section 3, the Company may decline to
file a Registration Statement after giving notice to any holder of Registrable
Securities as discussed in Section 1, or withdraw a Registration Statement after
filing and after such notice, but prior to the effectiveness thereof, provided,
that the Company shall promptly notify each holder in writing of any such action
and provided, further, that the Company shall bear all expenses which would
otherwise have been charged to the holder in connection with such withdrawn
Registration Statement. In taking such action, the Company shall have no
liability to the holders of Registrable Securities to the extent it did not have
a contractual requirement to file such Registration Statement or obtain its
effectiveness.

4) Registration Expenses

The Registration Expenses of all Registrations shall be borne by the Company,
except that (i) the fees and disbursements of any counsel to the selling
security holders shall be paid by such holders if such security holders are
unwilling to be represented by counsel to the Company, and (ii) the selling
security holders shall pay all underwriting discounts or commissions, any
selling commissions and stock transfer taxes attributable to sales of
Registrable Securities.

5) Requirements for Participation in Underwritten Offerings

No person may participate in any Underwritten Offering pursuant to a
Registration initiated by the Company hereunder unless such Person (a) agrees to
sell such Person’s securities on the basis provided in any underwriting
arrangements approved by the Company and (b) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements;
provided, that the term of such underwriting arrangement in connection with the
sale of Registrable Securities shall be no less favorable than the terms
afforded to any other holder of securities participating in the Underwritten
Offering.

6) Suspension of Sales

Upon receipt of written notice from the Company that a Registration Statement or
Prospectus contains a Misstatement, each Holder of Registrable Securities shall
forthwith discontinue disposition of Registrable Securities until such Holder
has received copies of a supplemented or amended Prospectus, or until such
Holder is advised in writing by the Company that the use of the Prospectus may
be resumed, and, if so directed by the Company, such Holder shall deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies
then in such Holder’s possession, of the Prospectus covering such Registrable
Securities current at the time of receipt of such notice.

 

A-3



--------------------------------------------------------------------------------

7) Miscellaneous

Any notice, demand or other communication which any party hereto may be
required, or may elect, to give to anyone interested hereunder shall be
sufficiently given if (a) deposited, postage prepaid, in a United States mail
letter box, registered or certified mail, return receipt requested, addressed to
such address as may be given herein, or (b) delivered personally at such
address. This Agreement may be executed through the use of separate signature
pages or in any number of counterparts, and each of such counterparts shall, for
all purposes, constitute one agreement binding on all the parties,
notwithstanding that all parties are not signatories to the same counterpart.
Except as otherwise provided herein, this Agreement shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives and assigns. If the Investor is more than one
person, the obligation of the Investor shall be joint and several and the
agreements, representations, warranties and acknowledgments herein contained
shall be deemed to be made by and be binding upon each such person and its
heirs, executors, administrators and successors. This instrument contains the
entire agreement of the parties, and there are no representations, covenants or
other agreements except as stated or referred to herein. This Agreement is not
transferable or assignable by the Investor. This Agreement shall be governed by
and construed in accordance with the laws of the State of Texas.

8) Definitions

Registration Expenses: Registration Expenses shall mean:

(1) all registration and filing fees (including fees with respect to filings
required to be made with the Securities and Exchange Commission and the National
Association of Securities Dealers, Inc.);

(2) fees and expenses of compliance with securities or blue sky laws (including
fees and disbursements of counsel for the underwriters in connection with blue
sky qualifications of the Registrable Securities);

(3) printing, messenger, telephone and delivery expenses;

(4) fees and disbursements of counsel for the Company; and

(5) fees and disbursements of all independent certified public accountants of
the Company incurred specifically in connection with such Registration.

Registration Expenses shall not include: (i) the fees and disbursements of any
counsel to the selling security holders, which shall be paid by such holders if
such security holders are unwilling to be represented by counsel to the Company,
and (ii) any underwriting discounts or commissions, any selling commissions and
stock transfer taxes attributable to sales of Registrable Securities.

Registrable Securities: (a) One Million (1,000,000) shares of Common Stock,
$0.0006 par

 

A-4



--------------------------------------------------------------------------------

value, of the Company (the “TMI Stock”) issued to the Investor under the
Purchase Agreement, and (b) any securities issued or issuable with respect to
such TMI Stock by way of a stock dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or
reorganization; provided, however, that any such shares or securities shall be
deemed to be Registrable Securities only if and so long as it is a Transfer
Restricted Security.

Registration Statement: Any other form of registration statement that the
Company determines, in its sole discretion to file, and in each case including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.

Securities Act: The Securities Act of 1933, as from time to time amended.

SEC: The Securities and Exchange Commission.

Transfer Restricted Security: A security that has not been sold to or through a
broker, dealer or underwriter in a public distribution or other public
securities transaction or sold in a transaction exempt from the registration and
prospectus delivery requirements of the Securities Act under Rule 144(k)
promulgated thereunder (or any successor rule other than proposed Rule 144A).
The foregoing notwithstanding, a security shall remain a Transfer Restricted
Security until (i) all stop transfer instructions or notations and restrictive
legends with respect to such security are eligible to be removed and (ii) the
Holder of such security has received an opinion of counsel to the Company, to
the effect that such shares in such Holder’s hands are freely transferable in
any public or private transaction without registration under the Securities Act
(or such Holder has waived receipt of such opinion).

Underwritten Registration or Underwritten Offering: A registration in which
securities of the Company are sold to an underwriter for distribution to the
public.

 

A-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first above written.

 

TRANSMERIDIAN EXPLORATION INCORPORATED By:  

 

  Lorrie T. Olivier   President and CEO KORNERSTONE INVESTMENT GROUP LTD. By:  

 

  Nurzhan S. Kurmanov   President

 

A-6